Citation Nr: 0334817	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
temporomandibular joint (TMJ) dysfunction with otalgia, 
initially assigned a zero percent rating.

2.  Entitlement to a higher initial evaluation for 
retropatellar pain syndrome of the right knee, initially 
assigned a zero percent rating.

3.  Entitlement to a higher initial evaluation for 
retropatellar pain syndrome of the left knee, initially 
assigned a zero percent rating


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 2000.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2001 RO rating decision that granted service 
connection for TMJ syndrome with otalgia and assigned a 
zero percent evaluation, effective from July 2000; and that 
granted service connection for bilateral retropatellar pain 
syndrome and assigned a zero percent evaluation, effective 
from July 2000.  The Board has classified the issues as 
listed on the first page of this remand.

In the substantive appeal received in July 2002, the veteran 
requests service connection for a left foot disability.  This 
claim has not been adjudicated by the RO and will not be 
addressed by the Board.  This matter is referred to the RO 
for appropriate action.


REMAND

The July 2001 RO rating decision also denied service 
connection for a right wrist condition.  In the substantive 
appeal, the veteran disagrees with this determination.  That 
disagreement in writing constitutes a notice of disagreement.  
38 C.F.R. §§ 20.201 and 20.300 (2003).  A review of the 
record indicates that this issue has not been made the 
subject of a statement of the case, and it should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address this issue 
until the veteran has been sent a statement of the case and 
submits a substantive appeal.  38 C.F.R. § 20.200 (2003); 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The RO sent the 
veteran a VCAA notice letter dated in April 2001.  In this 
letter, she was advised to submit any evidence within 60 
days.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  
She should also be advised of the evidence needed to 
substantiate her claims for higher ratings for the claimed 
conditions.

The record reveals that the veteran has failed to report for 
VA examinations to determine the severity of her knee 
conditions.  The RO should send a letter to the veteran and 
ask her if she is willing to report for such an examination.  
She should also be notified of her duty to cooperate in the 
development of her claim for higher ratings for the knee 
conditions and that those claims will be denied if she fails 
to report for such examination.  3.655(b) (2003).

In the substantive appeal, the veteran requested a hearing 
before a member of the Board in Washington, DC.  She was 
scheduled for such a hearing in October 2002.  She did not 
appear.  Her request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2003).

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
any representative of her choice a 
statement of the case on the issue of 
service connection for a right wrist 
disorder.  She should be notified of the 
need to submit a substantive appeal or VA 
Form 9 within 60 days to complete the 
appeal of this issue.  38 C.F.R. 
§§ 19.31. 20.302(b) (2003).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should also be advised of the 
evidence needed to substantiate her claim 
for higher ratings for the TMJ syndrome 
with otalgia and the knee conditions.  
She should be advised of the evidence 
that she needs to submit and of the 
evidence VA will attempt to obtain.  She 
should be notified that she has one year 
to submit any evidence and, if she would 
like her appeal decided without delay, 
she can tell VA that she wishes to waive 
any remaining time period she has to 
respond to this notice.

3.  She should be ask if she is willing 
to report for a VA examination to 
determine the severity of her right and 
left knee conditions.  If she is willing 
to report for such examination, she 
should be scheduled for the examination.  
If she is not willing to report for such 
examination, she should be advised that 
her claim for higher ratings for the 
right and left knee conditions will be 
denied.

4.  After the above development, the RO 
should review the appellant's claims.  If 
action remains adverse to her, an 
appropriate supplemental statement of the 
case should be sent to her and any 
representative of her choice.  She and 
any representative should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




